Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Wang (US Publication 2019/0013162).
With respect to claim 1, Gao teaches a capped keyboard apparatus, comprising a plurality of independent keycaps (Page 2, Lines 64-66), each keycap includes: 
a keycap main body (11); and 
a cover layer (12-15) covering the keycap main body (11) and including: a shell fabric layer (note: applicant’s disclosure discloses that the a shell fabric can be a light shielding layer therefore shielding layer 12 is considered the shell fabric layer) having an upper surface (top surface of 12), 
a base material layer (15), 
wherein the shell fabric layer (12) is independent of all other keycaps (Figure 12 shows independent layers, therefore the independent layers would be independent from other keycaps),
a character is formed on the upper surface (Figure 12), 
However, Gao does not disclose a thermoplastic layer and the thermoplastic layer is independent of all other keycaps, the base material layer is attached between the shell fabric layer and the thermoplastic layer and thermoplastic layer has a shape after thermos plasticization, and the shape shapes the cover layer.
Wang teaches a thermoplastic layer (122) and the thermoplastic layer is independent of all other keycaps (Figure 1a), a base material layer is attached between the shell fabric layer and the thermoplastic layer (note: the combination of base layer 15 and the position of thermoplastic 1 of Wang would satisfy the limitation) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard apparatus taught by Gao to include an thermoplastic layer as taught by Wang for the purpose of providing a key with more appropriate flexibility resistance and degradation resistance.
With respect to claim 6, Gao teaches a capped keyboard apparatus, comprising a plurality independent keycaps (Page 2, Lines 64-66), each keycap including:
a main body (11) and a cover layer (12-15) covering the main body (11), 
wherein the cover layer (12-15) includes: 
a shell fabric layer (12) having an upper surface (top surface of 12); 
a character having a form and formed on the upper surface (Figure 12), wherein the shell fabric layer (12) having an area vertically corresponding to the character is fully removed according to the form (Figure 12); and 
wherein the shell fabric layer (12) is independent of all other keys (Figure 11).
However, Gao does not explicitly disclose a thermoplastic layer having a shape shaping the cover layer and independent of all other keycaps.
Wang teaches a thermoplastic layer (122) having a shape shaping a cover layer (note: the limitation appears to be a method of how the layers are shaped by a specific process; how the layers are shaped does not further define the structure of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard apparatus taught by Gao to include an thermoplastic layer as taught by Wang for the purpose of providing a key with more appropriate flexibility resistance and degradation resistance.
With respect to claim 9, Gao teaches a capped keyboard apparatus, comprising;
a plurality of independent keycaps (Figure 19), each keycap including:  
a keycap main body (11) and a cover layer (12-15) covering the main body (11), 
wherein the cover layer includes: 
a shell fabric layer (12) having a upper surface (top surface of 12); and 
wherein a character is formed on the upper surface (Figure 12), the cover layer (12-15) is shaped by the layer shape (Figure 11), and the shell fabric (12) is independent of all other keycaps (Figure 11).
However, Gao does not explicitly disclose a thermoplastic layer having a layer shape, and the thermoplastic layer is independent of all other keycaps.
Wang teaches a thermoplastic layer (122) having a layer shape (Figure 1a), and the thermoplastic layer (122) is independent of all other keycaps (Figure 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard apparatus taught by Gao to include an thermoplastic layer as taught by Wang for the purpose of providing a key with more appropriate flexibility resistance and degradation resistance.

However, Gao does not teach the thermoplastic layer is attached to the base material layer.
Wang teaches the thermoplastic layer (122) is attached to a base material layer (layer under layer 122 is considered a base material layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard apparatus taught by Gao to include an thermoplastic layer as taught by Wang for the purpose of providing a key with more appropriate flexibility resistance and degradation resistance.

4.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Wang (US Publication 2019/0013162) as applied to the claims above, and further in view of Chou (US Publication 2014/0151210).
With respect to claim 2, Gao, as modified, teaches the claimed invention including the keyboard being used for one of a backlit keyboard and a push-button telephone keyboard (note: the limitation is intended use, therefore Gao is capable of performing the intended function), however does not explicitly disclose an opaque pigment, the opaque pigment is mixed with the transparent material in a specific ratio to adjust a color of the character seen by a naked eye.
	Chou teaches a transparent material mixed with an opaque pigment (Paragraph 0024).

With respect to the last limitation “the opaque pigment is mixed with the transparent material in a specific ratio to adjust a color of the character seen by a naked eye”, appears to be intended use and does not further limit or set forth sufficient structure to patentably distinguish the claimed invention over the prior art. The recitation does not impart a patentable distinction it merely states an intention.  Therefore, since Gao in view of Wang and Chou teaches all the structure of the apparatus as positively recited, Gao in view of Wang and Chou thereby meets the claim language.  Additionally, note “a light” is not positively recited in the claim.
With respect to claim 7, Gao, as modified, teaches the claimed invention with the exception of an opaque pigment, the opaque pigment is mixed with the transparent material in a specific ratio to adjust a color of the character seen by a naked eye. 
Chou teaches a transparent material mixed with an opaque pigment (Paragraph 0024).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent base material taught by Gao, as modified, to include an opaque pigment as taught by Chou for the purpose of confining light projection to the press surface and preventing visual interference due to strong luminosity.
.

5.	Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Wang (US Publication 2019/0013162)and Chou (US Publication 2014/0151210) as applied to the claims above, and further in view of Yoshioka (US Publication 2008/0000767).
With respect to claim 3, Gao, as modified, teaches a cover layer further includes a thermoplastic layer (1) as taught by Wang, however Gao, as modified, does not explicitly disclose an adhesive layer, the adhesive layer is configured on the main body, the thermoplastic layer is configured between the adhesive layer and the base material layer, the main body and the cover layer via the adhesive layer, and the base material layer adheres together the shell fabric layer and the thermoplastic layer.
Yoshioka teaches an adhesive layer between multiple layers (Paragraph 0045). With respect the adhesive layer is configured on the main body, the thermoplastic layer is configured between the adhesive layer and the base material layer, the main body and the cover layer via the adhesive layer, and the base material layer adheres together 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the key layers taught by Gao, as modified, to include adhesive between the layers as taught by Yoshioka for the purpose of providing a strong adhesion between the layers of the keyboard thereby preventing the keyboard from being detached during multiple depressing operations.

6.	Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 104299831) in view of Wang (US Publication 2019/0013162) in view of Chou (US Publication 2014/0151210) as applied to the claims above, and further in view of Yoshioka (US Publication 2008/0000767) as applied to the claims above, and further in view of Shipman (US Publication 2016/0370873).
	With respect to claims 4 and 8, Gao, as modified, does not explicitly disclose the thermoplastic layer has a first light divergence to adjust a light emission color of the light emitted out from an inner portion of the capped keyboard apparatus, the base material layer further includes a light diffuser, one of the opaque pigment and the light diffuser has an effect of a second light divergence, the light is in the status being one selected from the group consisting of being scattered, refracted and reflected due to the second 
	Shipman teaches a keyboard with a thermoplastic layer has a first light divergence to adjust a light emission color of the light emitted out from an inner portion of the capped keyboard apparatus, the base material layer further includes a light diffuser, one of the opaque pigment and the light diffuser has an effect of a second light divergence, the light is in the status being one selected from the group consisting of being scattered, refracted and reflected due to the second light divergence to form the uniform light band, and the light emission color is adjusted in response to the first and second light converges (Paragraphs 0031, 0109 and 0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the keyboard taught by Gao, as modified, to include a light diffuser as taught by Shipman for the purpose of providing a excellent reflectivity with a lower diffusion.
With respect to claim 5, Gao teaches the claimed invention with the exception of  the shell fabric layer is one selected from a group consisting of a leather, a fabric and a leatheroid, the leather has a softness, the fabric is one of a cloth with a base material of knitted fabric and a cloth processed material, and the leatheroid is one selected from a group consisting of a Polyurethane (PU) leather, a Polyvinyl Chloride (PVC) leather, a dry process PU leather of a PU shell fabric combined with a knitted fabric, a wet process PU leather of a PU shell fabric combined with a knitted fabric base, and a leatheroid of a PVC shell fabric combined with a knitted fabric.
However, it has been held to be within the general skill of a worker in the art to

matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in
the art would recognize that providing a thermoplastic made of a knitted fabric, leather, leatheroid, etc. for providing a fabric material for the purpose of providing more flexibility.
Therefore, it would have been obvious before the effective filing date of the
claimed invention to provide a thermoplastic made of a knitted fabric, leather, leatheroid, etc. since such a modification would result in providing a more cost effective and flexible key.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853